Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 In regard to claim 1, Truong (U.S. App. 2015/0175172) teaches an operating unit for a device, e.g. for a vehicle component, in particular a man-machine interface (MMI or HMI), the operating unit being provided with a housing that has a control panel (see Fig. 1 and 5); and that is provided for attaching in an apparatus, in particular a vehicle dashboard or vehicle center console, wherein the control panel is mounted (see at least Abstract and Fig. 1 for a touch screen control panel in a vehicle) at least one actuator for mechanically exciting the control panel upon detection of an operation of the control panel (see at least Abstract and Para. 1 and 23 haptic effect for gesture input), and, a display unit having a display surface the control panel forming the front side of a touch sensitive touch panel for spatially resolved detection of a touch of the control panel (see Fig. 5)
Tru does teach the concept of mechanically excites the touch panel when touching of the control panel is detected (see at least Para. 28).
Takenaka et al. (U.S. App. 2008/0055277) teaches mounted elastically at and/or in the housing and
wherein the touch panel is arranged separated from the display unit (see Fig. 1 Items 28 and 36A), and wherein the at least one actuator mechanically excites the touch panel when touching of the control panel is detected (see at least Para. 7 and 11), or by an actuator for compensating the forces acting on the housing when the touch panel is mechanically excited, the display unit, forms the compensation weight and/or the display unit has a backlight unit for backlighting the display unit wherein the backlight unit is arranged separated from the display unit and forms the compensation weight (see at least Para. 81-86 backlight weight offsets panel during actuation of the actuator causing mechanical vibrations).
Sormunen (U.S. App. 2011/0276878 hereinafter referred to as “Sorm”) teaches a compensation weight is elastically mounted in and/or at the housing and/or is elastically mounted at the touch panel wherein the compensation weight is mechanically excitable by the actuator (see at least Para. 52-54 coupling weights and counter weights to actuator and display as well as spring structures).
	The references neither singularly or in combination teach all the limitations discussed above as argued by Applicant.  The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694